 1                                   UNITED STATES DISTRICT COURT
 2                                            DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                                )
 4                                                            )
                             Plaintiff,                       )       Case No.: 2:20-cr-00037-GMN-NJK
 5
             vs.                                              )
 6                                                            )                        ORDER
     JAKARR DUDLEY,                                           )
 7                                                            )
                             Defendant.                       )
 8                                                            )
 9

10           Pending before the Court is the Report and Recommendation (“R&R”) of United States
11   Magistrate Judge Nancy J. Koppe, (ECF No. 74), counseling that the Court grant Defendant
12   Jakarr Dudley’s (“Defendant’s”) Motion to Suppress, (ECF No. 23). The Government timely
13   filed its Objection, (ECF No. 77) and Defendant timely filed a Response, (ECF No. 78).
14           For the reasons discussed below, the Court ADOPTS the R&R and GRANTS the
15   Motion to Suppress.
16   I.     BACKGROUND
17          On March 3, 2020, an Indictment was entered charging Defendant with one count of
18   Felon in Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (See
19   Indictment, ECF No. 1). The Indictment issued followed Defendant’s arrest during an
20   encounter between Defendant and the Las Vegas Metro Police Department. The specific facts
21   underlying the encounter are outlined below.
22          On May 17, 2019, Officer Marin and Officer Bowler actively patrolled the area near
23   Villa Capri Apartments.1 (See Tr., vol. 1, 58:5–13); (see also R&R 2:12–13, ECF No. 74).
24

25
     1
      Officer Marin testified that this is a high crime area based on his training and experience. (See Evidentiary Hr’g
     Tr., vol. 1 (“Tr., vol. 1”) 18:7–9, ECF No. 56).


                                                       Page 1 of 14
 1   Villa Capri Apartments is a fenced-in apartment complex located at 1701 J Street, Las Vegas,
 2   NV. (Tr., vol. 1, 20:18–22). Part of their active patrol, Officers Marin and Bowler decided to
 3   drive into the apartment complex to see what was going on.2 (Id. 61:16–18). On that day,
 4   Officers Marin and Bowler did not receive any calls regarding suspected criminal activity at
 5   Villa Capri Apartments—no calls regarding trespassing, drug sales, gang activity, homicides, or
 6   attempted murder. (Id. 60:2–19).
 7          Once they drove further into the parking lot, Officers Marin and Bowler observed six
 8   men hanging around a silver 2003 Volkswagen in the Villa Capri Apartments parking lot.
 9   (R&R 2:12–13). The Volkswagen was parked in an open parking lot with the hood, driver’s
10   door, and trunk open. (Mot. Suppress 2:8–9, ECF No. 23). Two men, Anthony Mabry Jr. and
11   Deangelo Taylor, sat on the edge of the open truck. (Id. 2: 9–10). Three other men sat on a
12   retaining cement wall with their backs to the street. (Id. 2:10–13); (see also Tr., vol. 1, 30:16–
13   17). Defendant stood at the front of the Volkswagen, apart from the rest of the group. (Id.
14   30:18). Defendant appeared to be working on the front of the vehicle and was holding “some
15   type of car fluid in his hand.” (R&R 2:22–23).
16          Officer Marin states that he and “Officer Bowler . . . conducted a stop on all six males for
17   reasonable suspicion of trespassing on the property.” (Arrest Report at 2, Ex. A to Mot.
18   Suppress, ECF No. 23-1). Officer Marin testified that he recognized Defendant based on
19   previous stops and other contact with him. (Tr., vol. 1, 28:4–21). To his knowledge, Officer
20   Marin did not think any of the individuals resided at Villa Capri Apartments. (Id. 30:3-5).
21   Based on this prior knowledge and the observed “no trespassing signs at the front of the
22   complex,” Officer Marin stopped the six men to “verify whether or not they resided there and
23

24
     2
      Officer Marin further states that Villa Capri Apartments was a routine stop during his patrol in the Bolden Area
25   Command, where Officer Marin was directed to patrol. (Tr., vol. 1, 20:5–7). During a routine shift, Officer
     Marin would visit Villa Capri Apartments at least once or twice. (Id. 20:8–12).


                                                      Page 2 of 14
 1   what business they were conducting there.” 3 (Id. 39:7–13). Though he could have performed a
 2   consensual encounter, Officer Marin testified that both he and Officer Bowler decided to
 3   conduct a stop—meaning, they planned to ask the six men to come to his patrol vehicle—
 4   because a stop was safer. (Id. 76:23–77:8).
 5          To effectuate the stop, Officer Marin exited the police vehicle and ordered the men to
 6   walk towards him, away from the 2003 Volkswagen. (Id. 31:6–7). At that time, Defendant was
 7   at the front of the car and was holding a container of auto-repair liquid. (See Officer Bowler’s
 8   Body Camera Video (“Video”) 00:30–00:32, Ex. 2 to Govt.’s Resp to Mot. Suppress, ECF No.
 9   28). Defendant then went inside the driver’s side of the vehicle, locked the driver seat door,
10   and walked away from Officer Marin and the remaining men. (See id. 00:34–00:38). Officer
11   Marin never saw Defendant reach under the vehicle. (Tr., vol. 1, 99:2–3). Officer Marin then
12   addressed Defendant using his gang moniker, specifically commanding “Fat Karr, come to the
13   front of the vehicle.” (Id. 31:17–18). Defendant answered, “My name’s Jakarr.” (Id. 30:22).
14   As seen on Officer Bowler’s body cam video, Defendant then walked away from Officer
15   Marin. (Video 00:40–00:42). As Officer Marin walked over to Defendant to bring him to the
16   police vehicle, three men who were sitting on the retaining wall ran away from the officers—
17   two ran southbound and one northbound. (Tr., vol. 1, 32:2–6). Officer Bowler chased the two
18   men who ran southbound while Officer Marin stayed with Defendant and the two other
19   complying individuals. (Id. 32:14–15).
20          While Officer Bowler chased the two men, Officer Marin physically grabbed Defendant
21   to move him to the front of the police vehicle. (Id. 37:7–10, 38:3–4). Office Marin also
22   instructed the two remaining men to come up to the front of the vehicle and they complied. (Id.
23

24
     3
       Defendant asserts, in his Reply to the Motion to Suppress, that the “no trespassing” signs were likely posted
     after the stop given the sign’s pristine condition. (Reply to Mot. Suppress 2:14–19, ECF No. 37). Further,
25   Defendant argues that the signs could be interpreted as applying to the building itself rather than the parking lot
     because the signs were posted on the buildings and not at the entry points to the parking lot or the parking lot
     itself. (Id. 2:19–3:4).

                                                        Page 3 of 14
 1   37:10–12). At the front of the police vehicle, Officer Marin then placed Defendant in
 2   handcuffs.4 (Id. 37:22–24). Officer Marin testified that he only placed Defendant in handcuffs
 3   because Defendant “wasn’t complying when I ordered him to come up to the front of the
 4   vehicle. . . . We had already had three people run from us, so I placed him in handcuffs for
 5   officer safety reasons to make certain he didn’t flee or fight.” (Id. 38:2–8). At the front of the
 6   police car, Officer Marin conducted a protective pat-down of Defendant, Taylor, and Mabry Jr.
 7   (Id. 37:22–24). He did not find any weapons. (Id. 105:7–8). Additionally, Officer Marin did
 8   not continue asking about the possible trespass. (Id. 38:20–39:2). About five minutes into the
 9   stop, an assisting officer arrived upon Officer Marin’s request for back up. (Id. 38:11–19). This
10   assisting officer stayed with the three men while Officer Marin looked around the 2003
11   Volkswagen. (Id. 39:21–40:4). Officer Marin testified that he conducted the search based on
12   “the trend that gang members typically will carry firearms.” (Id. 40:7–11). He ultimately found
13   a handgun underneath the car, below the engine. (Id. 40:16–17). Later, Officer Marin showed
14   Defendant the location of the gun. (Id. 43:19–20). Defendant denied possessing or owning the
15   gun Officer Marin located. (Id. 21–23).
16          In his Motion to Suppress, Defendant asks the court to exclude the firearm because the
17   “police lacked reasonable suspicion to stop [Defendant] and, in any event, unlawfully
18   prolonged the stop to investigate unspecified offenses.” (Mot. Suppress 1:21–23). Following
19   an evidentiary hearing, the Magistrate Judge recommends that this Court find that the officers
20   lacked reasonable suspicion to stop Defendant, and in any event, unreasonably prolonged the
21   stop. (R&R 16:12–14). The Magistrate Judge thus recommends that the Court suppress all
22   evidence seized as the result of the stop as fruit of the poisonous tree. (Id. 16:16–20).
23

24

25
     4
      It is around this time that Officer Marin turned on his body camera. (See Officer Marin’s Body Camera Video,
     Ex. 3 to Govt.’s Resp. to Mot. Suppress, ECF No. 28).

                                                     Page 4 of 14
 1   II.    LEGAL STANDARD
 2          A party may file specific written objections to the findings and recommendations of a
 3   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
 4   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
 5   determination of those portions of the Report and Recommendation to which objections are
 6   made. Id. The Court may accept, reject, or modify, in whole or in part, the findings or
 7   recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).
 8   III.   DISCUSSION
 9          The Government objects to the Magistrate Judge’s Report and Recommendation on two
10   grounds. First, the Government argues that Officer Marin had reasonable suspicion to stop
11   Defendant for trespass. (Obj. to R&R (“Obj.”) 7:9–18, ECF No. 74). The Government further
12   claims that Defendant was not initially seized when Officer Marin commanded Defendant to
13   come to the patrol car and instead, was seized for suspicious criminal activity when Officer
14   Marin physically apprehended Defendant. (Id. 7:9–8:21). Second, the Government asserts that
15   the traffic stop was not unreasonably prolonged because new grounds for suspected criminal
16   activity and officer safety justified the extended stop. (Id. 6:13–15). The Government
17   additionally requests the Court consider the issue of abandonment and probable cause to search
18   the vehicle, though the Magistrate Judge’s Report and Recommendation did not address the
19   issue. (Id. 6:15–19). Specifically, the Government contends that Defendant abandoned the
20   firearm prior to a seizure and thus, does not have standing under the Fourth Amendment to
21   assert exclusion of the firearm. (Id. 14:15–21:6). The Court first discusses whether a seizure
22   occurred and whether Officer Marin had reasonable suspicion to seize Defendant.
23          A. Seizure
24          The Fourth Amendment protects the “right of the people to be secure in their persons,
25   houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend.


                                               Page 5 of 14
 1   IV. A warrantless search or seizure is presumed unreasonable unless it falls into a “specifically
 2   established and well-delineated exception[].” Schneckloth v. Bustamonte, 412 U.S. 218, 219
 3   (1973) (quoting Katz v. United States, 389 U.S. 347, 356 (1967)). For example, in Terry v.
 4   Ohio, the Supreme Court determined that a suspect on the street could be briefly detained and
 5   investigated without a warrant when an officer has “a reasonable suspicion of criminal activity
 6   based on ‘specific and articulable facts and rational inferences from those facts.’” 392 U.S. 1,
 7   19, 21 (1968); Florida v. Royer, 460 U.S. 491, 512 (1983). If the officers also have a
 8   reasonable suspicion that the suspect is armed and dangerous, they can then frisk or pat down
 9   the suspect in the interests of officer safety. See Terry, 392 U.S. at 24. “In deciding whether
10   evidence is the product of an unlawful seizure, we first determine whether the defendant was
11   seized at the time the handgun was discarded.” United States v. McClendon, 713 F.3d 1211,
12   1215 (9th Cir. 2013).
13           Before turning to the analysis of whether the officers had reasonable suspicion to
14   conduct a stop, the Court must first determine at what point Defendant was seized for Fourth
15   Amendment purposes.
16                             i. Investigatory Detention
17           The Government argues that the officers’ initial questioning of Defendant and the rest of
18   the group did not constitute a Terry stop because Defendant did not submit to police authority.
19   (Id. 8:15–21).5 Notably, Defendant does not rebut this argument in its Response.
20           “[A] person is “seized” only when by means of physical force or a show of authority, his
21   freedom of movement is restrained. . . . As long as the person to whom questions are put
22   remains free to disregard the questions and walk away, there has been no intrusion upon that
23

24
     5
      Though this issue was not raised in the initial briefings, “a district court has discretion, but is not required, to
25   consider evidence presented for the first time in a party’s objection to a magistrate judge’s recommendation.”
     United States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000). The Court, in its discretion, considers the
     Government’s new argument in its Objection to the R&R.

                                                          Page 6 of 14
 1   person’s liberty or privacy as would under the Constitution require some particularized and
 2   objective justification.” United States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 64 L.
 3   Ed. 2d 497 (1980). “In order to constitute a seizure in the absence of physical force, an
 4   officer’s show of authority must be accompanied by the person’s ‘submission to the assertion
 5   of authority.’” United States v. Chambers, No. 2:11-cr-00456-KJD-CWH, 2012 U.S. Dist.
 6   LEXIS 187893, at *15 (D. Nev. Nov. 21, 2012) (citing California v. Hodari D., 499 U.S. 621,
 7   626, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991)). However, “‘momentary hesitation without
 8   more does not constitute a seizure.” United States v. Hernandez, 27 F.3d 1403, 1407 (9th Cir.
 9   1994).
10            For example, the Ninth Circuit in United States v. McClendon determined that the
11   defendant was not seized because the defendant did not submit to the police’s authority.
12   McClendon, 713 F.3d at 1214. There, two officers drew their guns, told Defendant he was
13   under arrest, and ordered him to show his hands. Id. at 1213. Defendant, in response, walked
14   away from the officer’s commands. Id. Because the defendant did not comply with the
15   officer’s show of authority, the Ninth Circuit held that the defendant was not seized for Fourth
16   Amendment purposes. Id. The defendant argued that the police officers acted illegally when
17   they raised their guns and declared that the defendant was under arrest. Id. at 1217. Regardless
18   of how unreasonable the officers’ actions were, the Ninth Circuit still concluded that the
19   defendant did not submit to authority and therefore was not seized until he was tackled. Id.
20            The Ninth Circuit in United States v. Smith also held that the defendant was not seized
21   when he initially hesitated and engaged in a short verbal exchange with the officer. Smith, 633
22   F.3d 889, 893 (9th Cir. 2011). There, the officer called for the defendant to stop and come
23   stand in front of the police car. Id. at 891. The defendant asked some clarifying questions, took
24   a few steps towards the police vehicle, but eventually backed away. Id. at 893. Because the
25   defendant did not submit to the officer’s authority, the Ninth Circuit determined that the


                                                 Page 7 of 14
 1   defendant was not seized under the meaning of the Fourth Amendment during the defendant’s
 2   initial interaction with the police. Id. “Smith’s Fourth Amendment rights were not violated by
 3   the attempted stop, even if the officer did not have reasonable suspicion, because the attempted
 4   stop was not a seizure for Fourth Amendment purposes.” Id. at 892 (emphasis added). Because
 5   the defendant was not seized, the Ninth Circuit accordingly determined that it “need not decide
 6   whether the officer had reasonable suspicion justifying a Terry stop before Smith fled.” Id. at
 7   892.
 8           The facts of this case are analogous to those in Smith and McClendon. Similar to
 9   officers in both cases, Officer Marin instructed Defendant to come towards him and Defendant
10   did not comply. Using Defendant’s gang moniker, Officer Marin ordered, “Fat Karr, come to
11   the front of the vehicle.” (Tr., vol. 1, 31:17-22). Defendant responded, “My name’s Jakarr,”
12   but did not otherwise comply with Officer Marin’s command or instruction. (Id. 31:23–24). As
13   seen in Officer Bowler’s body cam video, Defendant, in fact, walked away from Officer Marin
14   in response to his instruction. (Video 00:40-00:45). Like the defendant in Smith, Defendant did
15   not comply or otherwise submit to Officer Marin’s instruction. See Smith, 633 F.3d at 893; see
16   also Hodari D., 499 U.S. at 626 (“[A] policeman yelling ‘Stop, in the name of the law!’ at a
17   fleeing form that continues to flee . . . is no seizure.”). Defendant, therefore, was not seized for
18   Fourth Amendment purposes during this initial encounter with Officer Marin. See Bostick, 501
19   U.S. at 437 (“[R]efusal to cooperate, without more, does not furnish the minimal level of
20   objective justification needed for a detention or seizure.”).
21           The Report and Recommendation focuses on whether the officers had reasonable
22   suspicion to effectuate a Terry stop.6 (See R&R 14:14–16). As illustrated in Smith and
23

24
     6
       If Defendant was seized during the initial encounter with Officer Marin prior to Defendant’s later detention,
     then the Magistrate Judge correctly found that there was no reasonable suspicion. Under Terry, an investigative
25   stop is only permissible where “the officer has a reasonable suspicion supported by articulable facts that criminal
     activity ‘may be afoot.’” United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989) (citing
     Terry, 392 U.S. at 30).

                                                       Page 8 of 14
 1   McClendon, the Ninth Circuit focuses on whether Defendant was seized during the initial
 2   encounter, not the circumstances that led up to the initial encounter. See McClendon, 713 F.3d
 3   at 1217 (“Regardless of how unreasonable the officers’ actions were . . ., he did not submit to
 4   authority and therefore was not seized until he was tackled.”); United States v. Smith, 633 F.3d
 5   at 892 (“Smith’s Fourth Amendment rights were not violated by the attempted stop, even if the
 6   officer did not have reasonable suspicion, because the attempted stop was not a seizure for
 7   Fourth Amendment purposes.”); United States v. Garcia, 516 F.2d 318 (9th Cir. 1975); United
 8   States v. Lomax, No. 2:17-CR-00262-JAD-PAL, 2018 U.S. Dist. LEXIS 102157, at *7 (D. Nev.
 9   June 19, 2018) (finding that the defendant “was not seized as he fled from the police; he was
10   seized under the Fourth Amendment when he finally surrendered in the yard.”). Thus, even
11   though the officers did not have reasonable suspicion to perform a Terry stop, the Court
12   concludes that Defendant was not seized when Officer Marin initially instructed Defendant to
13   walk towards the police vehicle. Because “there is no seizure without actual submission,” the
14   Court thus finds that Defendant’s initial encounter with the officers did not constitute a seizure
15   within the meaning of the Fourth Amendment. Brendlin v. California, 551 U.S. 249, 254, 127
16   S. Ct. 2400, 168 L. Ed. 2d 132 (2007).
17

18   The Government, in the present case, fails to demonstrate that the officers had particularized suspicion that
     Defendant was trespassing to justify stopping Defendant. The presence of “no trespassing signs” at Villa Capri
19   Apartments does not provide reasonable suspicion that trespassing occurred. See United States v. Chambers, No.
     2:11-cr-00456-KJD-CWH, 2012 U.S. Dist. LEXIS 187893, at *12 (D. Nev. Nov. 21, 2012) (“[T]he presence of
20   ‘no trespassing’ signs at Rayson Manor cannot provide reasonable suspicion that the crime of trespassing has
     occurred.”). Furthermore, there was no evidence any criminal activity had been reported in the area. (Tr., vol. 1,
21   60:2–19). The officers did not conduct the investigatory stop in response to a call regarding suspicious
     transactions occurring in the apartment parking lot. Cf. United States v. Ward, 18 F. App’x 502, 503 (9th Cir.
22   2001) (finding that the officers had reasonable suspicion that the men were at least trespassing on the property
     given the call from the apartment complex manager, the men who matched the manager’s description, and the
23   men’s flight upon police presence). Without those other factors, Defendant’s presence in a high crime area alone
     cannot furnish the officers with reasonable suspicion that Defendant was unlawfully trespassing in the Villa
24   Capri Apartments complex. United States v. Diaz-Juarez, 299 F.3d 1138, 1142 (9th Cir. 2002) (citing Brown v
     Texas, 443 U.S. 47, 52, 99 S.Ct. 2637, 61 L. Ed. 2d 357 (1979)). Defendant, in fact, disputes that the
25   Government sufficiently established that the Villa Capri Apartments is a high-crime area. (See Def.’s
     Supplemental Brief 20:10–22:2). Under the totality of the circumstances, the Court finds that the officers did not
     have a particularized and objective basis to conduct a Terry stop.

                                                       Page 9 of 14
 1                        ii. Detention
 2          Though Defendant was not seized initially, the Court finds that Defendant was seized
 3   later when Officer Marin physically grabbed Defendant. “‘[T]he use of physical means to
 4   restrain a person’s movement,’ such as by grabbing them, ‘is the most obvious form of
 5   seizure.’” Barsamian v. City of Kingsburg, 597 F. Supp. 2d 1054, 1066 (E.D. Cal. 2009) (citing
 6   United States v. Sokolow, 831 F.2d 1413, 1416 (9th Cir. 1987), rev’d on other grounds, 490
 7   U.S. 1, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989)). Here, Officer Marin testified, at the
 8   evidentiary hearing, that he “physically put [his] hands on” Defendant to move him to the front
 9   of the police vehicle. (Tr., vol. 1, 104:3–4). Defendant was thus seized when Officer Marin
10   physically grabbed him near the Volkswagen, prior to moving him to the police car.
11          The Government argues that this later seizure was reasonable because the intervening
12   flight of the three men, in addition to the existing factors, provided Officer Marin with
13   reasonable suspicion to investigate Defendant for possible criminal activity. (Obj. 8:22–12:5).
14   Defendant asserts, in response, that the three men’s intervening flight does not factor into the
15   reasonable suspicion analysis because Officer Marin’s seizure prompted the other men to run.
16   (Resp. to Obj. 19:16–20, ECF No. 78).
17          Reviewing the underlying evidence, the Court finds that the Government fails to meet its
18   burden in demonstrating that Officer Marin’s seizure is reasonable. See Florida v. Royer, 460
19   U.S. 491, 500, 103 S. Ct. 1319, 1326 (1983) (“It is the State’s burden to demonstrate that the
20   seizure it seeks to justify on the basis of a reasonable suspicion was sufficiently limited in
21   scope and duration to satisfy the conditions of an investigative seizure.”). First, the intervening
22   flight of the three men is not a factor in the reasonable suspicion analysis. It is unclear from
23   Officer Marin’s testimony and the body camera recording if Officer Marin seized Defendant
24   before or after the intervening flight of the three men. Officer Marin testified, at the
25   evidentiary hearing that he “walked up to physically grab [Defendant] and escort him to the


                                                Page 10 of 14
 1   front of the vehicle. Meanwhile, two other males ran southbound through the apartment
 2   complex.” (Tr., vol. 1, 32:1–6). His testimony suggests that the other men fled prior to Officer
 3   Marin physically grabbing Defendant. Officer Bowler’s body camera recording does not
 4   clarify the timing of the events.7 As seen from 00:40–00:45, Officer Marin walks up to
 5   Defendant and is near the Defendant at the same time the three men flee. (Video 00:40–00:45).
 6   The video, however, does not show when Officer Marin physically grabbed Defendant in
 7   relation to when the three men fled. Without further evidence, the Court cannot consider the
 8   flight of the three men in analyzing whether Officer Marin had reasonable suspicion to seize
 9   Defendant.
10           The remaining factors—the high crime area, Officer Marin’s belief that none of the men
11   lived at the apartment complex, and Officer Marin’s recognition of Defendant and others as
12   active gang members—do not otherwise provide Officer Marin with reasonable suspicion to
13   seize Defendant for trespass. At most, Officer Marin knew that Defendant and at least one
14   other person, Mabry Jr., did not live at Villa Capri Apartments. (Tr., vol. 1, 39:7–13).
15   However, this knowledge does not rule out the possibility that Defendant was invited as a guest
16   to Villa Capri Apartments. Officer Marin’s knowledge of Defendant as a gang member also
17   does not furnish Officer Marin with reasonable suspicion that Defendant was trespassing. The
18   Government does not provide additional justification from the initial stop to justify seizing
19   Defendant. As Judge Koppe writes in the Report and Recommendation, Officer Marin “simply
20   did not have specific, articulable facts . . . [to form] the basis for suspecting that Defendant was
21   engaged in     . . . trespass.” (R&R 16:10–12). Accordingly, because the remaining factors do
22

23

24

25
     7
       In violation of Las Vegas Metropolitan Police Department (“LVMPD”) policy, Officer Marin did not turn on
     his body camera when he exited the vehicle. (See Tr., vol. 1, 78:6–13). Thus, Officer Bowler’s body camera is
     the only available recording.

                                                     Page 11 of 14
 1   not provide reasonable suspicion and the intervening flight does not apply to the seizure, the
 2   Court finds that Officer Marin’s seizure of Defendant is unlawful.8
 3           B. Abandonment
 4           Though not addressed in the Report and Recommendation, the Government requests that
 5   this Court address the abandonment issue. (Obj. 14:18–23). The Government argues that
 6   Defendant abandoned the gun prior to seizure and therefore, the gun is not considered fruit of
 7   the poisonous tree. (Id. 14:19–22). Defendant, in response, claims that the gun was not
 8   abandoned until after Defendant was seized—specifically, when Defendant denied ownership
 9   of the gun. (Resp. to Obj. 25:7–16). Because Defendant’s seizure was unlawful (whether
10   initially or prolonged), Defendant asserts that the resultant abandonment was involuntary. (Id.
11   25:15–16).
12           “A defendant who voluntarily abandons property has no standing to contest its search
13   and seizure.” United States v. Stephens, 206 F.3d 914, 917 (citing United States v. Garcia, 909
14   F.2d 389, 391 (9th Cir. 1990)). Abandonment is ultimately a question of intent and may be
15   inferred from words, acts, and other objective facts. United States v. Kendall, 655 F.2d 199,
16   201 (9th Cir. 1981) (quoting United States v. Jackson, 544 F.2d 407, 409 (9th Cir. 1976)).
17   “[T]wo important factors [in demonstrating abandonment] are denial of ownership and physical
18   relinquishment of the property.” United States v. Nordling, 804 F.2d 1466, 1469 (9th Cir.
19   1986). “[A]n abandonment that results from a Fourth Amendment violation cannot be
20   voluntary.” Stephens, 206 F.3d at 917 (citations omitted). The Government has the burden of
21   establishing abandonment. United States v. Fernandez, 772 F.2d 495, 499 (9th Cir. 1985).
22           In Stephens, the Ninth Circuit held that the defendant abandoned the gun when he denied
23   ownership of the bag three times. Id. at 916. There, officers conducted a routine narcotics and
24

25
     8
       As determined in the R&R, the Court need not discuss the other issues raised by the parties because the Court
     finds that the initial stop and later seizure was unlawful. (See R&R 16:15–20).

                                                      Page 12 of 14
 1   weapons investigation of a Greyhound bus. Id. The defendant placed his bag in the overhead
 2   compartment above his seat. Id. On the bus, the officer approached the defendant and asked the
 3   defendant if the bag in the overhead compartment belonged to him. Id. The defendant denied
 4   ownership three times. Id. The Ninth Circuit ultimately determined that the repeated denials
 5   objectively demonstrated an intent to abandon property. Id. at 917.
 6          Similarly here, Defendant abandoned the gun when he denied ownership of the gun, not
 7   when he placed the gun under the Volkswagen before Officer Marin grabbed him. (See Resp. to
 8   Obj. 25:7–8) (stating that he placed the gun beneath the car and at his feet where he was
 9   working before Officer Marin grabbed him). Like the defendant in Stephens who put his bag in
10   the overhead compartment, Defendant’s placement of the gun under the car does not
11   demonstrate an intent to abandon the property. See United States v. Nordling, 804 F.2d 1466,
12   1469 (9th Cir. 1986) (“The inquiry [of whether a person has abandoned property] should focus
13   on whether, through words, acts or other objective indications, a person has relinquished a
14   reasonable expectation of privacy in the property at the time of the search or seizure.). Physical
15   relinquishment of an object is merely one factor in determining whether an individual intends
16   to abandon his or her property. United States v. Jackson, 544 F.2d 407, 409 (9th Cir. 1976)
17   (“Abandonment [in the Fourth Amendment context] is not meant in the strict property-right
18   sense.”). As Defendant asserts, he could have intended to hide the gun where it would be easily
19   accessible to him. (See Resp. to Obj. 25:9–13). Notably, the Government does not dispute this
20   possibility.9 The Government, therefore, fails to meet its burden in establishing that Defendant
21   objectively abandoned the gun prior to seizure. See Fernandez, 772 F.2d at 499. Accordingly,
22

23

24
     9
      In the Government’s Response to the Motion to Suppress, the Government seemingly agrees that the Glock 17
25   handgun was abandoned post-seizure. (See Resp. to Mot. Suppress 13:5–10). It further asserts that the gun was
     abandoned prior to Defendant’s detention; however, fails to support this claim and focuses significantly on
     whether Defendant was seized at the time of abandonment. (Id. 13:11-21).

                                                    Page 13 of 14
 1   consistent with Stephens, the Court finds that Defendant abandoned the gun later in the
 2   encounter when he denied owning the firearm.
 3         The Government unsuccessfully attempts to distinguish Stephens from the present case,
 4   arguing that Defendant was not seized when he abandoned the gun. (Obj. 17:19–18:3). The
 5   Government’s argument, however, hinges on the incorrect premise that Defendant abandoned
 6   the gun when he physically placed the gun under the car. Because Defendant abandoned the
 7   gun post-seizure and the seizure was determined unlawful, the Court finds that Defendant’s
 8   abandonment was involuntary, and Defendant thus has standing to contest the Government’s
 9   search and seizure.
10   IV.   CONCLUSION
11         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 74), is
12   ADOPTED.
13         IT IS FURTHER ORDERED that the Motion to Suppress, (ECF No. 23), is
14   GRANTED.
15                     23 day of June, 2021.
           DATED this _____
16

17                                               ___________________________________
18
                                                 Gloria M. Navarro, District Judge
                                                 United States District Court
19

20

21

22

23

24

25



                                              Page 14 of 14
